Citation Nr: 0000063	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  96-02 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for Osgood-Schlatter 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

The veteran had active service from September 1990 to May 
1992, in addition to one period of active duty for training 
(ACDUTRA) from March to August 1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 1995, the RO denied service 
connection for Osgood-Schlatter disease.  The veteran's 
notice of disagreement (NOD) was received in February 1995.  
A Statement of the Case (SOC) was issued in May 1995.  The 
veteran's substantive appeal was received in June 1995.  In 
September 1995, the RO denied service connection for PTSD.  
The veteran's NOD was received in November 1995.  The SOC was 
issued in December 1995.  The veteran's substantive appeal 
was received in December 1995. 


FINDINGS OF FACT

1.  The veteran was not involved in combat with the enemy.

2.  None of the veteran's claimed inservice stressors have 
been verified. 

3.  There is a state of equipoise of the positive evidence 
and the negative evidence on the question of whether there 
was an increase in the severity of the veteran's Osgood-
Schlatter disease during his military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§  3.303, 3.304 (1999).

2.  Osgood-Schlatter was aggravated during the veteran's 
military service.  38 U.S.C.A. §§ 1110, 5.107(b) (West 1991); 
38 C.F.R. 3.303, 3.304, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for service connection for PTSD and for Osgood-
Schlatter disease are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented claims which are not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to those claims.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Further, with regard to the PTSD 
claim, the record documents numerous attempts by the RO to 
verify the stressors claimed by the veteran.  Under the 
circumstances, the Board finds that no additional action is 
necessary to meet the duty to assist the veteran.  38 
U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

I.  PTSD

VA regulations recognize that symptoms attributable to PTSD 
often do not appear in service.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition, (2) credible supporting evidence that the claimed 
in-service stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to that 
combat, the veteran's lay statements alone may establish 
occurrence of the claimed in-service stressor, in the absence 
of clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service.  38 C.F.R. § 3.304(f).  Where the claimed stressor 
is not related to combat, "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot as 
a matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The veteran contends the following: he came under mortar fire 
in Iraq; he witnessed an incident he alternately described as 
a suicide or an accidental shooting of one Navy SEAL by 
another; he was ordered to temporary duty as a part of 
Operation Provide Comfort to help Kurdish refugees fleeing 
Iraq, and some of the refugees he saw had been wounded by 
chemical or biological weapons or had been physically 
assaulted by Iraqi troops; he witnessed dead bodies that were 
charred and burned from Desert Storm.

The veteran's DD-214 is somewhat difficult to read but it 
appears that the veteran's military occupational specialty 
(MOS) was as an Engineman.  This fact is corroborated by VA 
psychiatric treatment records dated in September 1994, which 
noted that the veteran reported that he was a diesel mechanic 
while in the Navy.  The awards and decorations listed on the 
veteran's DD-214 to not indicate that he was involved in 
combat.  In addition, the veteran has not provided any 
corroboration from fellow service-members to support a 
contention that he was engaged in combat.  In view of the 
service records that do not indicate that the veteran was 
involved in combat, and the lack of evidence to corroborate 
the veteran's assertion that he was, the Board finds that the 
veteran was not involved in combat.  See 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 145 (1997).

At this point, the Board acknowledges that the claims file 
includes numerous medical diagnoses of PTSD.  However, since 
the veteran was not involved in combat, any stressor 
supporting a diagnosis of PTSD, requires corroboration. 

In statements dated in July 1995, September 1995, as well as 
in his substantive appeal, the veteran provided the stressors 
discussed above.  He stated that since the Navy SEAL who was 
killed was not part of his unit, he did not know the man's 
name.  He said, however, that he witnessed the wound and that 
"it was a very gruesome wound."  He said that the man was 
transferred from his own ship, the USS Austin, to the USS 
Guadalcanal, where he died.  The veteran also reported 
witnessing Kurdish refugees, many of whom were women and 
children, and many of whom were starving and appeared to have 
been victims of chemical or biological weapons.  In addition, 
he reported that he came under mortar fire while in Iraq, and 
that on one occasion his commander ordered his men not to 
bring their weapons into a Kurdish city in Northern Iraq, 
leaving them defenseless even though there were explosions 
and gunfire at night.  

The Board notes that the RO has made extensive efforts in an 
attempt to verify the veteran's stressors.  In August 1995, 
the RO notified the veteran that additional, and more 
specific, information was needed in order to verify his 
claimed stressors.  In subsequent SSOCs, the RO again 
informed the veteran that his claim had been denied because 
his stressors could not be verified.  The veteran responded 
in March 1996, by submitting copies of service records of his 
own, as well as excerpts from military and other journals 
regarding Operation Provide Comfort.  The RO has contacted 
the Chief of Naval Operations, the National Personnel Records 
Center (NPRC), the Naval Historical Center, and the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).  The Naval Historical Center responded that it 
does not hold sick call logs or any other medical records and 
suggested the RO contact the NPRC.  The NPRC responded that 
it does not have any sick call logs and suggested the RO 
contact the Naval Historical Center and to ask for deck logs.  
USASCRUR forwarded numerous pages of military records 
relevant to the veteran's claim.  Some of these were obtained 
from the Naval Historical Center.  The Board is satisfied 
that the duty to assist has been satisfied in this case.  

The command history of the USS Austin showed that SEAL Team 8 
embarked in January 1991 and disembarked in August 1991.  
Significantly, however, neither the command history for the 
USS Austin, the USS Guadalcanal, nor SEAL Team 8 reported any 
suicide or homicide during 1991.  Similarly, deck logs for 
the USS Austin for May, July, and August 1991 made no mention 
of a suicide or homicide.  USASCRUR was unable to locate deck 
logs from January to April, as well as June, 1991.  In a May 
1999 SSOC, the RO notified the veteran of these findings, and 
again notified him that, in order to verify the death of the 
SEAL, he should provide as specific information as possible, 
including the man's name and the date of the incident.  The 
veteran responded in June 1999 but did not provide any 
additional details.  The Board notes that while the veteran 
has indicated that he remembers that the Navy SEAL had five 
or six children, he did not know the man's name, as they were 
in different units.  

The information provided by the veteran in March 1996, as 
well as the information obtained from USASCRUR, confirmed 
that from April 25, 1991, to May 4, 1991, the veteran had 
been temporarily assigned to a unit charged with providing 
humanitarian assistance to Kurdish refugees in Northern Iraq 
and Southern Turkey.  A May 1991 article from the Camp 
Lejeune Globe noted that some of the refugees were treated 
for chemical burns.  However, the Board does not view the 
generalized reporting in this publication regarding some 
refugees being treated for chemical burns as sufficient 
verification that the veteran was exposed to or a witness to 
such incidents.  The mere fact that he was assigned to an 
overall military operation which involved certain events does 
not in itself show that the veteran himself was involved just 
as the mere presence in a combat zone does not per se show 
that a particular veteran was involved in combat.  The record 
does not include any statements from fellow servicemembers 
attesting to any of the stressors claimed by the veteran, and 
none of the official military records support his assertions 
as to his exposure to or witnessing of any of the claimed 
stressors.  In other words, the record does not include any 
credible supporting evidence of the claimed stressors.  At 
noted earlier, the veteran's assertions alone are not 
sufficient since it has not been shown that he was engaged in 
combat. 

To summarize, the record does clearly include medical 
diagnoses of PTSD.  However, the United States Court of 
Appeals for Veterans Claims (the Court) has held that a 
diagnosis of PTSD related to service based on an examination 
which relied upon an unverified history is inadequate.  West 
v. Brown, 7 Vet. App. 70, 77 (1994); See also Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  Accordingly the diagnoses 
of PTSD, based as they are on unverified in-service 
stressors, or on no stressors at all, are inadequate for a 
grant of service connection. 

In the event that the veteran is able to provide more details 
concerning his alleged stressors, the Board would encourage 
him to submit an application to reopen his claim.  However, 
given the fact that the his current alleged stressors have 
not been verified, the Board finds that the preponderance of 
the evidence is against the veteran's claim for entitlement 
to service connection for PTSD.  The Board finds further that 
the evidence of record is not so evenly balanced so as to 
raise a doubt as to any material issue and hence the benefit 
of the doubt rule is not for application.  38 U.S.C.A. 
§ 5107.  Accordingly, the veteran's claim is denied.

II.  Osgood-Schlatter's Disease

The RO has denied the veteran's bilateral knee disability 
claim on the basis that the evidence shows that preexisting 
Osgood-Schlatter's Disease was not aggravated during his 
period of active military service.  After reviewing the 
evidence of record, the Board cannot agree. 

While it is true that certain service medical records, such 
as some physical examination reports, do not reference any 
knee problems.  However, other service records do document 
complaints of bilateral knee pain and diagnoses of Osgood-
Schlatter's disease.  Post-service records continue to show 
such a diagnosis.  Although the most recent item of medical 
evidence, a report of a March 1997 VA examination is to the 
effect that no knee disorder was found, various other medical 
records dated in 1996 do include diagnoses of Osgood-
Schlatter's disease.  The Board believes that the totality of 
the evidence sufficiently shows that the veteran suffers from 
chronic bilateral knee disability, although it may be 
asymptomatic at certain times.  

At any rate, the underlying question is whether there was an 
increase in severity of the bilateral knee disability during 
service.  Service records dated in 1989 document pertinent 
complaints of bilateral knee pain and also refer to a twisted 
right knee.  The veteran continued to receive treatment for 
"old," or "history of" Osgood-Schlatter's disease, with 
chronic chondromalacia patella, with the last entry noted in 
August 1989.  The veteran's separation examination report, 
dated less than a week later, however, noted no abnormality 
of the lower extremities.  The veteran reported a history of 
having a knee problem that was being evaluated.  

The veteran's entrance examination report for his period of 
active duty is not available.  In July 1991, the veteran 
complained of left knee pain from twisting and hitting the 
knee.  The assessment was medial collateral ligament strain, 
left knee.  The remainder of the service medical records 
noted no complaints of, or treatment for, any disease of, or 
injury to, the knees.  The veteran's separation examination 
report indicated no abnormality of the lower extremities.  
The veteran reported a history of having a knee strain in 
boot camp.  The examiner reported a history of bilateral knee 
pain and Osgood-Schlatter's disease.

VA treatment records in December 1993 noted that the veteran 
complained of bilateral knee pain.  He reported a history of 
Osgood-Schlatter's disease, diagnosed at age 18 or 19.  
Examination of the knee was unremarkable except for "maybe 
laxness in joint."  The diagnosis was Osgood-Schlatter's 
disease.  The veteran was hospitalized for psychiatric 
treatment from June to July 1995.  Physical examination 
conducted on this occasion noted that the veteran had no 
erythema or edema in the knees, but there was "discomfort 
with resistance."  

A VA examination was conducted in February 1996.  The veteran 
complained of occasional bilateral knee pain with exercise, 
and said that he had had "several episodes of his left knee 
giving away, especially when going up and down stairs."  He 
also reported clicking and grinding, exacerbated by cold and 
wet conditions.  The examiner noted that the veteran had "an 
extreme amount of looseness and there are very lax joints."  
The examiner's impression was Osgood-Schlatter disease  and 
very lax knee joints with frequent left knee pain.  

As noted above, the veteran was hospitalized at VA 
psychiatric facilities on a number of occasions between 
September 1995 and December 1996.  Treatment records from 
these periods of hospitalization noted that the veteran 
complained of "bilateral knee pain due to Osgood-Schlatter 
disease."  The discharge diagnoses included Osgood-Schlatter 
disease.  

The veteran was provided another VA examination in March 
1997.  The examiner noted that there was no swelling of the 
knees, the veteran's gait was normal, range of motion was 
normal, and there was no evidence of ligament laxity.  The 
examiner's impression was "knee disorder - not found."  As 
noted at the outset, in light of the overall evidence, the 
Board does not view the March 1997 examination report as 
showing no chronic bilateral knee disability, only that it 
was not symptomatic at the time of that examination. 

While it is clear that the veteran suffers from Osgood-
Schlatter's disease, the evidence does not clearly show an 
increase in the severity of this disorder during the 
veteran's service.  However, the Board cannot conclude that 
the preponderance of the evidence shows no increase in 
severity during service.  In other words, the Board believes 
that the positive evidence and the negative evidence are in a 
state of equipoise on the question of whether there was an 
increase in severity during service.  Under such 
circumstances, the benefit of the doubt is given to the 
veteran.  38 U.S.C.A. § 5107(b). 



ORDER

Entitlement to service connection for PTSD is not warranted.  
To this extent, the appeal is denied. 

Entitlement to service connection for Osgood-Schlatter's 
disease is warranted.  To this extent, the appeal is granted.


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

 

